Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is in response to the Argument remarks filed on 12/01/2021.
Claims 1, 3-16 are pending.

Response to Arguments

This is in response to the Argument Remarks filed on 12/01/2021.
-With regards to the amendment, “a rewrite circuit configured to rewrite the rewritable program in the first memory to the new program having been restored, wherein when it is determined that the difference data of a write block size of the second memory is received, the write circuit is configured to write received difference data in the address of the second memory.” in the independent claim 1, and in the independent claims 9, 15
The amendment has changed the scopes in the device claims 1, 3-8, and update system of claims 9-14 and vehicle control device of claims 15-16.
The added limitation above in the claim 1, 9, and 15, appears rewritten from claim 2, as it recited,
“The vehicle control device according to claim 1, wherein when it is determined that the difference data of a write block size of the second memory unit is received, the received difference data is written in the address of the second memory unit.”. With this recitation, “when it is determined”, the word “it” has it read on the functionality of the determination unit. The 
This is considered for adding new limitation into the claims, and the amendment into the claims 1, 9, 15 necessities the new ground of rejections. 
Therefore, with the submissions of Applicant in the argument remarks for that,
Borden is not disclose an arrangement of first memory and second memory as "a first memory configured to store a rewritable program," "a second memory configured to store difference data between the rewritable program and a new program," and "wherein when it is determined that the difference data of a write block size of the second memory is received, the write circuit is configured to write received difference data in the address of the second memory.", and claim 5 as "when the difference data stored in the second memory is normal and a program update is permitted from a user, the difference restoration circuit is configured to restore a difference by the difference data stored in the second memory unit and the program stored in the first memory, and the rewrite circuit is configured to rewrite the program in the first memory to the new program.", have been considered.  However, the Examiner would provide the rationale to address the submissions in the new grounds of rejection in this office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “..circuit”, in “.. memory circuit”, “reception circuit”, “determination circuit, “ write circuit”, “difference restoration circuit”, “rewrite circuit”, recited in claim 1 of claims 1-8, in claim 9 of claims 9-14, and recited in claim 15 of claim 15-16, with further limitations  “determining circuit” and “decompression restoration circuit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The Claims herein are objected to because of the following informalities:  The claimed Appropriate correction is required.
- Claims 5 recites the limitation "the program" in the limitation “the program stored in the first memory” and in “the program in the first memory”. There is insufficient antecedent basis for this limitation in the claim. To advance the examination purpose, interpreting both “the program” as the rewritable program recited in claim 1.
- Claim 9 recites “the difference data” in “a server configured to distribute an update package including the difference data of the vehicle control device to the program write device via wireless communication;”, the limitation is insufficient antecedent basis in the claim; and thus all recitations with “the difference data” and “difference data” thereafter in the claims 10, 12, 13,14, would be unclear for its structure or antecedent basis.
- Claims 6, 11 recites “..is Normal”. This recited word Normal should be used with lower case.
 - Claims 15-16. With regards to the limitation “the program” recited in “a rewrite circuit configured to rewrite the program in the first memory to the new program;” of claim 15, and the limitations “the program”, “the specific program” in “and rewrite the program in the first memory unit to the specific program;” in claim 16, these limitations have the antecedent basis unclear. It requires to clarify the term “program” in these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-6, 9-13, 15-16 are rejected under 35 U.S.C. 103 as being anticipated by Bogdan et al., “Delta Flashing of an ECU in the Automotive Industry”, 2016, IEEE, 6 pages.
As per Claim 1: Bogdan discloses, 
1. A vehicle control device, comprising:
Bogdan, in p. 504-505, and within Figure 1, shows A. delta concept flashing, and
With regards to, 
a first memory configured to store a rewritable program is stored;
(p. 506, for example, in Figure 3, a storage such as Flash memory (Interpreting first memory in accordance to 112(f)), that stores the Old SW version to be rewritten.
With regard to,
a second memory configured to store difference data between the rewritable program (i.e. ‘Old SW Version’) and a new program (i.e. New SW Version);
(p. 506, Figure 3: as Erase Flash sectors (Interpreting second memory in accordance to 112(f) ) that is configured to write the Patch. The FLASH is as for storing firmware, i.e. Old SW Version, including Bootloader and other control data (See in Sec. Introduction, p. 503), where the Flash has erase sector, this sector is configured for storing the deltas, generated as from Old SW version and New SW Version, where Old SW version + Patch = New SE version, in accordance to Bogdan, in p. 504-505, shows a delta file is sent to the ECU “only the differences between the two versions can be sent to the ECU”. In the text portion in top and left column in p. 505, “.. These directives [6] are defined as copy commands (defined as references to a certain location in a base file where the same data already exists) and add commands (which are instructions to add data into the version file followed by the data that should be added)...”. Thus, certain locations as a blank area in base file reads on an area in ECU for storing the different data “delta file”.

With regard to,
a reception circuit  (Interpreting the Buffers in D. Results, p. 506 in accordance to 112(f))  configured to receive the difference data (i.e. Delta File) divided for each write block unit length of the second memory (p. 506: in right col. ““Block-erase” means that the erase procedure is done in a block with N size of bytes”, and second memory is in accordance 112(f) as erase sectors), an address of a write destination of the new program (P. 503-504: in Sec. B, “Normally, receiving the data on CAN and programming the received data is done in a serial matter. Firstly, the data is received, then communication stops until the data is written to its destination.”, it appears that destination is the address of erase sectors handled by flash loader or patching algorithm), and data including a size of the difference data (p. 506, in sec. C. ““Block-erase” means that the erase procedure is done in a block with N size of bytes and not byte by byte. The flashloader is aware of capacities of the flash technologies and it includes a mechanism to handling patching operations”) ;

(See Buffers, in D. Results, p. 506, where the buffer receives the bspatch as shown in Figure 3), 


a determination circuit (interpreting size of Delta in accordance to formula and a block N with N size of bytes in accordance to 112(f)) configured to determine a size of the difference data having been received;
(See the formula in D. Results, p. 506-507)

a write circuit (Interpreting the process as write into N sector by Checksum to erase in Figure 3 in accordance to 112(f)) configured to write the difference data having been received to the address of the second memory;
with ““Moreover the size should be big enough in order to make a difference and normally in an ECU the RAM size is very limited” to read on the recitation data including determining a size of the difference data”, 
and with Encode Add and Encode Copy portion the delta provide where the delta written in corresponding to the blank area “add data” read on the claimed recitation writing the difference data above.

With regards to, 
a difference restoration circuit (Interpreting the process as form by Checksum to erase N sector in Figure 3 in accordance to 112(f)) configured to restore the new program from the difference data stored in the second memory and the rewritable program; and
(At first, Figure 2, in p. 506 generates a patch with indexes for position the sectors where the diff sectors should be in the new SW version to create the Programmable file from the PC. Figure 3 is a restoration for regenerating the new SW version in the Flash Memory using Delta files.   
The illustration in Figure 1, ‘Add data’, is performed by encode code to add the different data in the blank location to form “Version File”. The scheme in Figure 1, the generation of the delta programmable file in Figure 1 for patching process in Figure 3 read on a process of difference restoration, and it reads the functionality of the recitation.)

With regards to, 
a rewrite circuit configured to rewrite the rewritable program (interpreting as entire Processing of delta File in the Perform Checksum in accordance to 112(f)) in the first memory to the new program having been restored,
(See Exec patching process made by C. Patching Algorithm in p. 506, that encompasses Figure 3, for rewrite the Old SW Version or Base file “rewritable program’ into the Flash to make version file as in Figure 1)

wherein when it is determined that the difference data of a write block size of
the second memory is received, the write circuit is configured to write received difference
data in the address of the second memory (i.e. the address of the erase sector seen in sec. C, “The flashloader is aware of capacities of the flash technologies and it includes a mechanism to handling patching operations.”).
  	See C. The Patching Algorithm, where bspatch is a composed with old and new firmware, it is with “Block-erase”, that appears used as for determined for the size of erase sector for the deltas, and the address of this delta is the address of the erase sector handle by flashloader The flash memory technology tends to be “write-once” and “block-erase”. “Write-once” means that the user can only write the memory after it is erased. “Block-erase” means that the erase procedure is done in a block with N size of bytes and not byte by byte. The flashloader is aware of capacities of the flash technologies and it includes a mechanism to handling patching operations”

As per Claim 3: Regarding,
3. The vehicle control device according to claim 1, wherein transmission of the difference data is awaited when the difference data of a memory size of the second memory is received 
and it is determined that the difference data has not been received.
(Bogdan: in the I. Introduction: “The time needed for the whole process differs
based on the protocol and the size and destination (memory) of the firmware”, and clearly that the difference data having not been received is the feature of communication, if there is not data receive, then communication does nothing)

As per Claim 4: Regarding,
4. The vehicle control device according to claim 3, comprising a diagnosis circuit configured to diagnose the difference data written in the second memory.
(Bogdan: See Figure 3, with Checksum)

As per Claim 5: Regarding,
5. The vehicle control device according to claim 4, wherein
when the difference data stored in the second memory is normal and a program update is permitted from a user, (Bogdan: See Figure 3, with Checksum)
the difference restoration circuit configured to restore a difference by the difference data stored in the second memory and the program stored in the first memory unit, 
(Bogdan: as a portion of “bspatch” that use Old SW Version in the flash memory, and sec. C in p. 506, referred to Bootloader is aware of capacities of flash technologies, in accordance to Figure 3 for program flash memory sector with new data)
and the rewrite circuit configured to rewrite the program in the first memory to the new program.
(Bogdan: as the integration of Version File and Delta File, in accordance to Figure 3)

As per Claim 6: Regarding,
6. The vehicle control device according to claim 5, wherein
when the difference data has not been received, remaining difference data is received after rewrite to the restored program,
(Examiner note the contradiction of “the difference data having not been received”; it means there is not different data is received, then “the remaining difference data having been received”.
Since the claim functions the different data as an entity of data, the use the remaining of the difference data is received after rewrite to the restored program, as a delay and remaining difference data, is a the different data that is added, and Bogdan teaches the limitation the delay as in “The protocol can increase the overall time as ISO Transport Protocol parameters can add additional delays (block size, separation time, etc. [12]). Moreover, different OEMs might request secured data and encryption to be implemented which adds the decryption time to the whole process.
.”, and  
the remaining difference data received is written in the second memory, and
when the diagnosis of the difference data having been written is Normal,
a difference is restored by the difference restoration circuit from the difference data stored in the second memory and the rewritable program stored in the first memory, and
the program in the first memory is rewritten to the new program.
(Bogdan: as the same process of Add Data in Figure 1)


As per Claim 9: Regarding,
9. A program update system, comprising:
With regards to, 
a vehicle control device;
(Bogdan: in I. Introduction, refer to Automobile ECUs with firmware and flash)
a program write device connected with the vehicle control device via an in-vehicle network;
(Bogdan: in I. Introduction, refer to PC tool, OEM, in B. Generating the Programmable File, p. 505-506, a control file containing ADD and INSERT instructions)

a server configured to distribute an update package including the difference data of the vehicle control device to the program write device via wireless communication; and
(Bogdan: in I. Introduction, ‘download package’, in D. OVER THE AIR REPROGRAMMING (OTA))
an input-output device configured to control input and output with a user, wherein
(Bogdan: in B. Generating the Programmable File, p. 505-506, a control file containing ADD and INSERT instructions))

With regards to
the vehicle control device includes
a first memory configured to store a rewritable program is stored,
a second memory configured to store difference data between the rewritable program and a new program,
a reception configured to receive the difference data divided for each write block unit length of the second memory, an address of a write destination of the new program, and data including a size of the difference data,
a determination circuit configured to determine a size of the difference data having been received,
a write circuit configured to write the difference data received to the address of the second memory,
a difference restoration circuit configured to restore the new program from the difference data stored in the second memory and the rewritable program, and
a rewrite circuit configured to rewrite the rewritable program in the first memory to the new program having been restored, 
wherein when it is determined that the difference data of a write block size of the
second memory is received, the write circuit is configured to write received difference data in
the address of the second memory. 
(See rationale submitted in claim 1)

As per Claim 10: Regarding,
10. The program update system according to claim 9, wherein
when the program write device receives a notification from the vehicle control device, during transmission of the difference data, such that transmission of the difference data is suspended, the program write device stores a head part of the difference data which has not been transmitted, stops transmission of the difference data, 
(Referred to the Basis of any communication)
and transmits a request for validity diagnosis to the vehicle control device.
(Bogdan: Figure 3, with Checksum)

As per Claim 11: Regarding,
11. The software update system according to claim 10, wherein
the program write device is configured to perform conformation as to whether or not program update of the vehicle control device is possible by the input-output device when a result of the validity diagnosis of the difference data from the vehicle control device is Normal.
(Bogdan: with PC tool using command, and Figure 3, with Checksum ok?, as yes)

As per Claim 12: Regarding,
12. The software update system according to claim 11, wherein
the program write device is configured to transmit a program update execution request including a write destination address of the new program and a size of the difference data to the vehicle control device when a result of the confirmation is possible.
(Bogdan: with PC tool using command, and Figure 3, with Checksum)

As per Claim 13: Regarding,
13. The software update system according to claim 12, wherein
when the program write device receives a response to the program update execution request from the vehicle control device, the program write device transmits the difference data from the head part to the vehicle control device when the program write device has the difference data not being transmitted.
(Bogdan: with Figure 1, where Delta File is written in Add Data of the blank area, consider writing when delta file as start, transmits the difference data from the head part to the vehicle control device, as the first part of Add File in the scheme of Figure 1)

As per Claim 15: Regarding,
15. A vehicle control device, comprising:
a first memory configured to store a rewritable program;
a second memory configured to store difference data between the program and a new program;
a third memory configured to store a compressed specific program is stored;
a reception circuit configured to store the difference data divided for each write block unit length of the second memory, an address of a write destination of the new program, and data including a size of the difference data;
a determining circuit configured to determine a size of the difference data having been received;
a write circuit configured to write the difference data received to the address of the second memory;
a difference restoration circuit configured to store the new program from the difference data stored in the second memory and the rewritable program;
a rewrite circuit configured to rewrite the program in the first memory to the new program; 
(Refer to rationale addressed in claim 1 above)

and a decompression restoration circuit configured to recompress and restore the compressed specific program and rewrite the rewritable program to the specific program.
 (Bogdan: With Figure 1, Add File is rewritten into the certain location of Base File, and see A.  Delta concepts for ECU flashing, with “Secondly, the delta approach has been successfully applied to different areas as it was presented in the previous section. Thirdly, delta compression brings clear advantages in
terms of reprogramming time. The practical results will be offered later on in this paper.
In order to offer a delta-based solution, the first thing to be mentioned is that compression of the programming data is the most common solution used to reduce the update time of an ECU. Its advantage is that it reduces the size of the data to be transmitted causing the communication time to be shorter; however, programing time remains the same. As a disadvantage, it requires an extra time for the data to be decompressed once it has been transmitted..” . Thus when the delta is received, it is compressed, so it has a unit to decompress before checksum and rewritten into first memory unit as “add file”)
wherein when it is determined that the difference data of a write block size of
the second memory is received, the write circuit is configured to write received difference
data in the address of the second memory (Refer to rationale addressed in claim 1 above) .

As per Claim 16: Regarding,
16. The vehicle control device according to claim 15, comprising:
a diagnosis circuit configured to diagnose the new program having been restored, 
(Bogdan, Figure 3, with Checksum)
wherein
the decompression restoration circuit configured to decompress and restore the specific program stored in the third memory in accordance with a result of the diagnosis, and rewrite the program in the first memory to the specific program.
(Bogdan: With Figure 1, Add File is rewritten into the certain location of Base File, and see A.  Delta concepts for ECU flashing, with “Secondly, the delta approach has been successfully applied to different areas as it was presented in the previous section. Thirdly, delta compression brings clear advantages in
terms of reprogramming time. The practical results will be offered later on in this paper.
In order to offer a delta-based solution, the first thing to be mentioned is that compression of the programming data is the most common solution used to reduce the update time of an ECU. Its advantage is that it reduces the size of the data to be transmitted causing the communication time to be shorter; however, programing time remains the .” . Thus when the delta is received, it is compressed, so it has a unit to decompress before checksum and rewritten into first memory unit as “add file”)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan et al., “Delta Flashing of an ECU in the Automotive Industry”, 2016, IEEE, 6 pages, in view of Vikse, US Patent No. US 7,623,853 B2.
As per Claim 7: Regarding,
7. The vehicle control device according to claim 5, comprising:
a timer, wherein when the timer has detected that a predetermined period of time has elapsed during reception of the difference data, the reception of the difference data is stopped.
Bogdan provides reception data, in Bogdan as the Delta downloaded in Buffer/RAM and using Checksum, for the failure, it stops (Figure 3),
But do not show a timer unit functioned as 
“has detected that a predetermined period of time has elapsed during reception of the difference data, the reception of the difference data is stopped”,
Vikse discloses, “has detected that a predetermined period of time has elapsed during reception of the difference data, the reception of the difference data is stopped” (See Vikse, col. 4: lines 9-37, “
In one embodiment, packets 40 of other types may be sent or received immediately before, after, or intermediate to packets of the update software type. This embodiment provides the advantage of allowing the mobile device 14 to continue to function normally for the user during the reception of update software. This minimizes down-time and inconvenience to the user. This configuration also allows the
user to be given the opportunity to interrupt or cancel the download of the update software.”
Vikse, performs update firmware in an EEPROM by writing update software into an area of the flash in the similar manner of Bogdan.
Especially Vikse with above portion provides the means the reception of download to stop as it exceeds a loading time that the user think it would be longer as an expected minimizes down-
Thus, it would be obvious to an ordinary of skills before the effective filing of the application to add a predetermined period of time of the reception as in the manner of Vikse to the reception delta in the Bogdan as designer choice when the designer decides that the time would be good to perform, where such a decision help to inspect an unusual of communications.

As per Claim 14: Regarding,
14. The software update system according to claim 9, wherein
when the program write device receives a notification from the vehicle control device, 
with regards to,
during transmission of the difference data, such that a program update procedure is suspended due to elapse of a predetermined period of time, the program write device stores a head part of the difference data which has not been transmitted and the difference data size having not been transmitted, and terminates program update processing.
The claimed recitations has the same rationale addressed in the claim 7 above.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdan et al., “Delta Flashing of an ECU in the Automotive Industry”, 2016, IEEE, 6 pages.
As per Claim 8: Regarding,
8. The vehicle control device according to claim 5, wherein rewrite of the program in the first memory to the new program is performed when an ignition is off and a shift gear of a vehicle is at a parking position. 
(Bogdan as above and in Figure 3 shows rewrite of “Version File” as in the Flash, where the delta file is decompressed and written in the Add data area of a flash ECU of a vehicle
Bogdan does not mention, “..performed when an ignition is off and a shift gear of a vehicle is at a parking position. 

However, although performance as not mentioned in the ignition off and the shift gear at a parking position, it is always required by safety requirement. 

Therefore, it would be obvious to an ordinary of skills before the effective filing to include “an ignition is off and a shift gear of a vehicle is at a parking position” if the vehicle is performed at the car dealer shop; it would be obvious to have the ignition is off and the shift gear of a vehicle is at a parking position for conforming to safety requirement.



Conclusion
 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

TTV
February 16, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191